Case 2:20-cv-00280-JRG Document 52 Filed 05/06/21 Page 1 of 8 PageID #: 287




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION


KAIFI LLC,

             Plaintiff,
                                                      CASE NO. 2:20-CV-281-JRG
     v.
T-MOBILE US, INC. and
                                                       JURY TRIAL DEMANDED
T-MOBILE USA, INC.,

             Defendants.


KAIFI LLC,

             Plaintiff,

      v.

VERIZON    COMMUNICATIONS     INC.;
CELLCO PARTNERSHIP D/B/A VERIZON
WIRELESS; VERIZON SERVICES CORP.;                    CASE NO. 2:20-CV-00280-JRG
VERIZON ENTERPRISE SOLUTIONS, LLC;
VERIZON BUSINESS GLOBAL LLC;                         JURY TRIAL DEMANDED
VERIZON      BUSINESS    NETWORK
SERVICES, LLC; VERIZON CORPORATE
SERVICES GROUP INC.; VERIZON DATA
SERVICES, LLC; VERIZON MEDIA INC.;
and VERIZON ONLINE, LLC,

             Defendants.


JOINT MOTION TO CONSOLIDATE CLAIM CONSTRUCTION HEARINGS AND TO
          AMEND DCO FOR CLAIM CONSTRUCTION BRIEFING

      Pursuant to Federal Rule of Civil Procedure 42(a) and Local Rule CV-42(a), Plaintiff

KAIFI LLC and Defendants Verizon Communications Inc.; Cellco Partnership D/B/A Verizon

Wireless; Verizon Services Corp.; Verizon Enterprise Solutions LLC; Verizon Business Global

LLC; Verizon Business Network Service LLC; Verizon Corporate Services Group Inc.; Verizon


                                            1
 Case 2:20-cv-00280-JRG Document 52 Filed 05/06/21 Page 2 of 8 PageID #: 288




Data Services LLC; Verizon Media Inc.; and Verizon Online LLC. (collectively, “Verizon” or

“Defendants”) jointly move the Court to consolidate for the purposes of claim construction the two

above-captioned cases (collectively “Related Cases”). To achieve efficient and just resolution of

the Related Cases and to lessen the burden on the Court’s busy docket, the parties respectfully

propose an abbreviated and consolidated claim construction briefing schedule and joint claim

construction hearing for all parties in the Related Cases.

       Substantial factual and legal overlap between the Related Cases for claim construction

merits consolidation. The Related Cases involve the same plaintiff, KAIFI, and the complaints

allege infringement of United States Patent Nos. 6,922,728 (the “’728 Patent”).

       The impact to the Court and the parties on granting this motion would be as follows:

       1.      The claim constructions issued by the Court in KAIFI LLC v. T-Mobile US, Inc.,

               Case No. 2:20-CV-281-JRG (“T-Mobile Action”) would be applicable in KAIFI

               LLC v. Verizon Communications Inc. et al., Case No. 2:20-CV-00280-JRG

               (“Verizon Action”).

       2.      There are two additional issues identified in the Verizon Action for which the

               parties would provide briefing, and the Court would hear oral argument during the

               T-Mobile claim construction hearing scheduled for June 3, 2021.

       3.      Verizon and KAIFI agree that all documents and deposition testimony and

               materials exchanged in accordance with the claim construction proceedings in the

               T-Mobile case apply in the Verizon Action.

       4.      Verizon and KAIFI retain all rights to appeal any claim construction order using

               any of the materials and arguments from the T-Mobile Action as though those

               arguments were made in the Verizon Action.




                                                 2
 Case 2:20-cv-00280-JRG Document 52 Filed 05/06/21 Page 3 of 8 PageID #: 289




        5.      The Court’s ruling on the two additional issues in the Verizon Action would apply

                in the Verizon Action.

        6.      The Court could cancel the August 11, 2021 claim construction proceeding in the

                Verizon Action currently scheduled before Judge Gilstrap.

        Consolidation of the claim construction hearing would enhance efficiency for the Court

and the parties by avoiding duplicative efforts and conserving judicial resources, and – in

conjunction with an abbreviated and consolidated briefing schedule – would not prejudice the

rights of any of the parties.

                                         BACKGROUND

        KAIFI asserts patent infringement of the ’728 Patent in the Related Cases. The Asserted

Claims in each of the Related Cases are identical.

        In the T-Mobile Action, the parties have completed P.R. 4-1 – P.R. 4-4. KAIFI has

submitted their opening claim construction brief pursuant to P.R. 4-5(a) and T-Mobile is scheduled

to respond on May 5, 2021. The claim construction hearing in the T-Mobile Action is scheduled

for June 2, 2021 at 9:00 AM. See T-Mobile Action D.I. 73.

        In the Verizon Action, the parties have exchanged proposed claim terms and preliminary

constructions pursuant to P.R. 4-1 and P.R. 4-2 respectively. The briefing schedule ultimately

leads to a claim construction hearing on August 11, 2021 before Judge Gilstrap. See Verizon

Action D.I. 43.

        After the parties reviewed their claim construction positions, it appears that there are only

two terms for construction in the Verizon case that are not identically presented in the T-Mobile

case:

        (1)     “selecting one of the indoor and the outdoor networks in accordance with the




                                                  3
 Case 2:20-cv-00280-JRG Document 52 Filed 05/06/21 Page 4 of 8 PageID #: 290




               determined location of the data communication terminal” (claim 1) and

       (2)     “a second step of determining whether when indoor system ID information is

               received by the data communication terminal and the received indoor system ID

               information is identical to the indoor system ID information stored in the location

               register” (claim 12).

In the T-Mobile Action, KAIFI submitted its opening claim construction brief with seven disputed

terms. For each of these seven briefed terms, Verizon’s proposed construction matches T-Mobile’s

proposed construction. Thus, for these terms, the Court will resolve the dispute in the T-Mobile

Action and it is unlikely that additional briefing for a second claim construction hearing in the

Verizon Action would alter the Court’s constructions from the T-Mobile Action.

                                         ARGUMENT

       Consolidation is proper when the cases involve common issues of law and fact, it would

avoid unnecessary delay or cost, and the rights of the parties are not prejudiced. Fed. R. Civ. P.

42(a); St. Bernard Gen. Hosp., Inc. v. Hosp. Serv. Ass’n of New Orleans, Inc., 712 F.2d 978, 989

(5th Cir. 1983). In the Fifth Circuit, “district judges [are] ‘urged to make good use of Rule 42(a)

… in order to expedite the trial and eliminate unnecessary repetition and confusion.’” Gentry v.

Smith, 487 F.2d 571, 581 (5th Cir. 1973) (quoting Dupont v. S. Pac. Co., 366 F.2d 193, 195 (5th

Cir. 1966)); see also Vantage Point Tech., Inc. v. Amazon.com, Inc., No. 13-cv-909, 2015 WL

123593, at *3 (E.D. Tex. Jan. 6, 2015) (“Consolidating cases for pretrial matters furthers

convenience and economy in administration.”).

       The Related Cases are pending before the same district court, in the same division, before

the same judge. However, the parties note that the T-Mobile claim construction proceeding has

been assigned to Judge Payne whereas the Verizon claim construction proceeding remains




                                                4
 Case 2:20-cv-00280-JRG Document 52 Filed 05/06/21 Page 5 of 8 PageID #: 291




assigned to Judge Gilstrap.

       The Related Cases involve common issues of law regarding claim construction where

many terms and proposed constructions for dispute are identical. For the issues as presented in

the T-Mobile Action (including briefing), the parties agree that the T-Mobile constructions would

be applicable in the Verizon Action. The parties agree that the claim construction issues in the T-

Mobile Action will not be separately briefed by Verizon, and may be argued for defendants by

either Verizon's or T-Mobile's counsel.

       Consolidation of the claim construction proceedings and hearing for the Related Cases

poses no risk of prejudice to any party, as indicated by KAIFI and Verizon jointly filing this

motion. Consolidation of claim construction will conserve judicial resources by, among other

things, reducing the burden on the Court to review duplicative briefing and hold separate hearings.

       There will be no impact on the schedule for the T-Mobile case. For the two additional

issues presented in the Verizon (as identified above), KAIFI and Verizon agree that the issues can

be presented in shortened briefs. KAIFI and Verizon have agreed upon an accelerated briefing

schedule for the issues not present in the T-Mobile action in which KAIFI's opening brief as

follows:

           Date                                         Briefing

 May 12, 2021          KAIFI to file opening claim construction brief of no greater than 12 pages

                       on the issues above

 May 19, 2021          Verizon to file responsive claim construction brief no greater than 12

                       pages

 May 26, 2021          KAIFI to file reply claim construction brief no greater than 5 pages




                                                5
 Case 2:20-cv-00280-JRG Document 52 Filed 05/06/21 Page 6 of 8 PageID #: 292




        See Proposed Docket Control Order attached hereto as Ex. A.

       KAIFI and Verizon recognize that this briefing schedule provides the completion of

briefing only a week before the June 3, 2021 hearing but submit that the present motion has the

benefit of entirely eliminating the August 11, 2021 hearing.

       T-Mobile supports this consolidation.

       Given the overwhelming common issues of law and fact related to claim construction, the

parties respectfully request that the Court consolidate the Related Cases for claim construction

purposes, allow KAIFI and Verizon to file shortened briefing on the schedule identified above and

hold a consolidated Markman hearing on June 3, 2021 (the date presently scheduled for the T-

Mobile Markman).




                                                6
Case 2:20-cv-00280-JRG Document 52 Filed 05/06/21 Page 7 of 8 PageID #: 293




Dated: May 6, 2021                Respectfully submitted:

                                  /s/ Deron R. Dacus
                                  Deron R. Dacus
                                  The Dacus Firm, PC
                                  821 ESE Loop 323
                                  Suite 430
                                  Tyler, TX 75701
                                  903/705-1117
                                  Fax: 903/581-2543
                                  Email: ddacus@dacusfirm.com

                                  DUANE MORRIS LLP

                                  /s/ Kevin P. Anderson
                                  Kevin P. Anderson
                                  KPAnderson@duanemorris.com
                                  505 9th Street, N.W., Suite 1000
                                  Washington, DC 20004-2166
                                  Telephone: (202) 776 7851
                                  Facsimile: (202) 478 2620

                                  Alice Snedeker
                                  AESnedeker@duanemorris.com
                                  Glenn D. Richeson
                                  gdricheson@duanemorris.com
                                  DUANE MORRIS LLP
                                  1075 Peachtree Street, Suite 2000
                                  Atlanta, Georgia 30309
                                  Telephone: (404) 253.6900
                                  Facsimile: (404) 253.6901


                                  Counsel for Defendants Verizon Communications
                                  Inc.; Cellco Partnership d/b/a Verizon Wireless;
                                  Verizon Services Corp.; Verizon Enterprise
                                  Solutions, LLC; Verizon Business Global, LLC;
                                  Verizon Business Network Services, LLC; Verizon
                                  Corporate Services Group Inc.; Verizon Data
                                  Services, LLC; Verizon Media Inc.; and Verizon
                                  Online, LLC




                                     7
Case 2:20-cv-00280-JRG Document 52 Filed 05/06/21 Page 8 of 8 PageID #: 294




                                   /s/ Robert Christopher Bunt

                                   Enoch H. Liang
                                   Cal. Bar No. 212324 (admitted in E.D. Texas)
                                   Michael J. Song
                                   Cal. Bar No. 243675 (admitted in E.D. Texas)
                                   LTL ATTORNEYS LLP
                                   300 S. Grand Ave., 14th Fl.
                                   Los Angeles, California 90071
                                   Telephone:      (213)     612-8900
                                   Facsimile: (213) 612-3773
                                   Email: enoch.liang@ltlattorneys.com
                                   Email: michael.song@ltlattorneys.com

                                   Jason Sheasby
                                   Cal. Bar No. 205455 (admitted PHV)
                                   IRELL & MANELLA, LLP
                                   1800 Avenue of the Stars, Suite 900
                                   Los Angeles, CA 90067
                                   Telephone: (310) 277-1010
                                   Facsimile: (310) 203-7199
                                   Email: jsheasby@irell.com

                                   Robert Christopher Bunt
                                   Texas Bar No. 00787165
                                   PARKER, BUNT & AINSWORTH PC
                                   100 E. Ferguson St., Suite 418
                                   Tyler, Texas 75702
                                   Telephone: (903) 531-3535
                                   Email: rcbunt@pbatyler.com

                                   Attorneys for Plaintiff KAIFI LLC




                                     8
